RAY, Judge,
concurring fully and specially.
Although I concur fully in the opinion by the majority, I write separately to emphasize my view that the police officer for the City of *652Douglasville had the right to ask for consent to search the automobile irrespective of the believability of his testimony as to whether he smelled the scent of burnt marijuana. Not only were there significant factors which in totality gave articulable suspicion that there might be criminal behavior, i.e., a driver who appeared nervous and moving about the vehicle, shaking and sweating in 55 degree weather, a passenger sitting “like a statue” and avoiding eye contact, another passenger pretending to be asleep, and multiple air fresheners “strategically” placed throughout the vehicle, perhaps more important is the fact that the officer asked for consent to search the vehicle before completing the writing of the traffic violation warning and that the stop was not that long to begin with, a mere six or seven minutes leading up to the request to search. Clearly, this request was reasonable and constitutionally sound, whether or not he had smelled burnt marijuana coming from the car.
Decided July 31, 2013.
J. Scott Key, for appellant.
David McDade, District Attorney, James A. Dooley, Assistant District Attorney, for appellee.